Title: To John Adams from Samuel Osgood, 30 November 1775
From: Osgood, Samuel
To: Adams, John


     
      Camp at Roxbury Novr. 30th. 1775
      Sir
     
     I have to acknowledge your Favors of the 14th and 15th Novr. and now Sir I think myself sufficiently happy since you have authorized me to write with Freedom and no advantage will be taken of my Simplicity. I flatter myself that the most triffling Intelligence from Camp if sometimes there is interspersed any Thing of Importance will not be disagreeable to you in your present Situation. Their Motions Feelings, general Sentiments, Immoralties, general Supply of Necessaries, Hopes and Fears, Success and Disappointment may all in their Turn afford Matter worthy of Contemplation.
     The Conduct of our General Officers is such with Regard to raising a new Army that many suppose we have a Specimen of a small Degree of Tyranny concealed in the Heart. All the Colonies are to be united. All Distinctions are to be thrown aside. No Difference of sentiment, no Regard or Attachment a Soldier has to this or that Officer of his own Colony to be respected—but on the contrary despised. And is the faithful obedient Soldier to be contemned because he says I know my own Colony Men, I choose to be commanded by them? Is it not opening a Door for needless Altercation? And besides does it not destroy a grand Stimulus that has always actuated different Bodies of Men most powerfully? Allied Armies of different Nations have found Honor and Reputation as strong an incentive to Action as self Preservation and perhaps much more so.
     This same kind of emulous Ambition has and will subsist between the Several Colonies, and the same Argument that will prove it best to intermix the Colonies, will also convince me that it is best to loose all that noble Ambition which fires the manly Breast and raises a just Indignation at being second when it is possible and equitable to be first. Can anything, Sir, fire upon us a more infamous Name, than that we are able to raise Men, but cannot officer them! Alas, Sir, we may do the Drugery, but must not share the Honor. I heard an Officer of the first Rank say, soon after his Arrival in Camp, that the Men were very good, but by —— we must send to the southward for Officers. Now, Sir, Jealousy will look out with a Sharp Eye, and predict hard Things. Southern Gentlemen are some how or other to be introduced to command nothern Men, for they are sufficiently sick of their own. (A Number of them have deserted and one about three Nights Since being placed as one of the most advanced Sentries before Midnight deserted and the Camp might have been sacrificed as he undoubtedly carried in the Countersign). The nothern Men are determined not to be commanded by them. If our Notions in some Respects are different from our Brethren, yet by Heavens we are not destitute of common Sense and Feelings; for if Oppression only makes wise Men mad, I believe, Sir, we have sufficiently proved ours to be the wisest Colony the Sun blesses with its Rays.
     I never mean to intimate that we are to be revered and adored upon that Account; neither are we to be oppressed for it. We are, Sir, nearly all of us Freeholders in this Colony, which emboldens us to look any Man in the Face. We are not accustomed to any other Treatment than such as a Freeholder may receive, which creates a Kind of Equality, that we shall always highly prize. But I fancy Sir it is not so in all the Colonies.
     The above motly Plan (I mean the Plan of mixing the Officers of the different Colonies and also the several Regiments belonging to this Colony. The Officers are so ranged that if they belong to the Colony they do not belong to the same County and are entire Strangers to each other which is disagreeable to the privates) was opposed by two worthy Generals—only two, Sir! Generals W——d and Sp——r. The first opposed it with as much Firmness as was prudent with Peace and Quietness; desiring them to observe he was against it. Genl. Sp——r has an open upright and honest Mind. Knowing our Situation is peculiar, he is loth even to try an Experiment, but choses to travel in the Road that has been so often trod with pleasing Sucess and crowned with Honor.
     I can but think some other Plan might have been adopted that would have given general Satisfaction. Genl. Spencer observes, that their Colony always was able to raise, and always did without Fail, the Number of Men they were calld upon for; but this Day, Sir, the General Officers are all call’d together to consult, and find out (if possible) what Step is best to be taken now, for the Connecticutt Soldiers Time has expired, or does the beginning of next Week, and none are raised to supply their Place, and they at present appear to be determined to Leave the Camp, at Least a great Majority of them. Genl. Spencer exerts himself like a good Man among his Troops, but it is a hard Task to force Men to act contrary to their Inclination.
     I fear Sir (and therefore dread to have the Time arrive) that our province Men will dance to the same Tune when their Time is ended. It was so in the last War and altho this is infinitely Different from all others: yet they neither Reason civilly or politically; they Doubtless are possessed of cogitative Powers; but like Gold in the Ore, which is scarcely perceived till refined, the Commonalty always will be. I hope, Sir, it will prove to be the best that the Generals were obliged to take those Officers that have served this Season: yet Sir you will readily conclude we might get much better Men in the Colony for Officers, now we have got Government to assist us, than when we were all in Chaos. Pray Sir, (if Time and Opportunity Serves) unfold to me the disadvantages in calling upon each Colony, that I trust now joyfully supply Men to oppose our blood thirsty Tyrants, for their Quota of Men. I fancy our Colony would have its Quota ready being allowed a proper Time. And now Sir I doubt not but the generals will all agree, it is of the last Importance to keep a sufficient Army together, and will therefore be obliged to call upon our Colony, for the Militia which will not be vastly agreeable.
     But Sir when I consider how apparent it is thro’ the whole Season that Providence has been on our Side I dispel the Gloom and forget my Fears. You gave me Leave to write freely. I fancy you will imagine me now sufficiently free. I am, Sir, with the Greatest Respect, your most Humble Servant
     
      Samuel Osgood junr.
     
    